      Case 1:20-cv-06753-VSB Document 39
                                      38 Filed 12/29/20
                                               12/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Dellamedaglia et al.                           Index No. 1:20 cv 6753
                 Plaintiff,
                                               MOTION TO WITHDRAW AS
-against-                                      COUNSEL

Zemak LLC et al.
              Defendants.

       Michael Antonio Faillace, Esq. the undersigned counsel, respectfully moves to
withdraw as counsel for Plaintiff(s) in the above-captioned matter, as Daniel A.
Tannenbaum Esq’s last day of employment with the law firm of Michael Faillace &
Associates, P.C. was Wednesday, December 23, 2020.

        Daniel A. Tannenbaum Esq. will continue to represent the Plaintiff (s) in this
matter, and no party will be prejudiced if this Motion is granted.

       WHEREFORE, the undersigned counsel respectfully requests that this Court
permit Michael Faillace to withdraw as counsel for the Plaintiff(s) in this matter.

Dated:
New York, New York                           Respectfully Submitted,
December 28, 2020
                                             /s/ Michael A. Faillace
                                             Michael Antonio Faillace, Esq.
                                             Michael Faillace & Associates, P.C.
                                             60 East 42nd Street, Suite 4510
                                             New York, New York 10165
                                             Attorneys for Plaintiff
  12/29/2020
